Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 5, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

  Rehearing No. 623                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  153980-1(98)                                                                                         Richard H. Bernstein
  _________________________________________                                                                 Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  In re Estate of JAMES ERWIN, SR.
  _________________________________________
  BEATRICE KING, Individually and as Personal
  Representative for the Estate of JAMES ERWIN,
  SR.,
                 Appellant,
  v                                                                  SC: 153980
                                                                     COA: 323387
                                                                     Saginaw PC: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN, and
  STACY ERWIN OAKES,
             Appellees.
  _________________________________________/
  In re Estate of JAMES ERWIN, SR.
  _________________________________________
  BEATRICE KING,
                 Appellant,
  v                                                                  SC: 153981
                                                                     COA: 329264
                                                                     Saginaw PC: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN,
  STACY ERWIN OAKES, and DOUGLAS
  TAYLOR,
             Appellees.
  _________________________________________/

          On order of the Court, the motion for rehearing is considered, and it is GRANTED,
  in part. We add the following sentence to the last paragraph of the majority opinion issued
  on July 31, 2018: “We decline to address the remaining issues presented in the application
  for leave to appeal because we are not persuaded that they should be reviewed by this
  Court.”



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 5, 2018
         s0926
                                                                                Clerk